Order entered November 20, 2012




                                       In The




                                  No. 05-12-01509-CV

                  JEFFERY & GERALLYNN LONGINO, Appellants

                                         V.

                            WILLIAM R. EGAN, Appellee

                    On Appeal from the County Court at Law No. 6
                                Collin County, Texas
                        Trial Court Cause No. 006-2699-2012

                                      ORDER

      The Court has before it appellants’ November 15, 2012 motion to request discretionary

stay. The Court DENIES the motion.